


Exhibit 10.7

E LOYMENTAGREEMENT This EMPLOYMENT AGREEMENT (this "Agreement"), dated as of
March y and among Broadway Financial Corporation, ("BFC"), Broadway Federal Ba
he "Bank" and, together with BFC, the "C ompany"), and Wayne-Kent A. Brads
xecutive"). The term Company shall refer to BFC in respect of Executive's serv
and to the Bank in respect of the Executive's services to the Ban1c WHEREAS, the
Executive has served as a senior executive officer of the Comp Bank since
February, 2009; WHEREAS, the Company desires to continue to retain the Executive
to serve nt and Chief Executive Officer of the Company on the terms and
conditions se this Agreement, and the Executive desires to provide such services
on such ter nditions; NOW, THEREFORE, in consideration of the terms and mutual
covenants here other good and valuable consideration, the parties hereto agree
as follows: 1. Services, Duties and Responsibilities. (a) The Company hereby
agrees to employ the Executive as its nt and Chief Executive Officer during the
service period fixed by Section 4 her ervice Period"). The Executive shall
report to the Board of Directors of BFC ( ") and shall have such duties and
responsibilities as are consistent with the posi ident and Chief Executive
Officer of a bank and holding company of similar siz mplexity as the Company
(the "Services"). The Executive shall also serve on th o the extent he is
elected for such service by the BFC stockholders, which elect recommended to the
BFC stockholders by the appropriate committee of the Bo Executive shall serve on
the board of directors of the Bank. The Executive's al work location shall be at
the Company's principal executive offices; provide Executive may be required to
travel as reasonably necessary in order to perform ive's duties and
responsibilities hereunder. (b) During the Service Period, excluding any periods
of vacation an ve to which the Executive is entitled, the Executive shall devote
substantially al cutive's working time, energy and attention to the performance
of his duties an ibilities hereunder and shall faithfully and diligently
endeavor to promote the s of the Company. During the Service Period, the
Executive may not, without t ritten consent of the Board, directly or
indirectly, operate, participate in the ment, operations or control of, or act
as an executive, officer, consultant, agent ntative of, any type of competitive
business or service; provided, that the Execut the extent not otherwise
prohibited by this Agreement, devote such amount ofti not interfere with the
performance of the Executive's duties under this Agreem ging in community and
charitable activities.

GRAPHIC [g301063kgi001.gif]

 



2. Compensation. (a) Base Salary. During the Service Period, the Executive shall
be ual base salary of$435,000 for the Executive's services hereunder, payable in
ance with the normal and customary payroll procedures applicable to the any's
senior executives. The Executive's base salary shall be subject to increase
rease, as determined by the Board in its discretion (such base salary, as in
effec me to time, the "Base Salarv"). (b) Bonus Opportunity. During the portion
of the Service Period th mpany is subject to EESA and the Interim Final Rule
(both as defined in Sectio ereof), the Executive shall be eligible for an annual
bonus opportunity, payable n the form of "long-term restricted stock" (as
defined in the Interim Final Rule erm includes restricted stock units) that will
be granted to the Executive, of up ximum amount permitted by EESA and the
Interim Final Rule, on the terms and ons to be set by the compensation committee
of the Board (or the Board, in the e of the compensation committee) and set
forth in a separate agreement which s ed into on or before March 30 of each year
of grant. Any long-term restricted st subject to the service-based vesting and
the vesting limitations required by EE Interim Final Rule. The payment or
accrual of bonuses, and the grant and vest ong-term restricted stock, pursuant
to this Section 2(b) shall in all events be sub liance with Section 11 hereof.
The Executive shall be eligible for an annual bo nity of such other type and on
such performance and other conditions as shall b ned by the compensation
committee of the Board (or the Board, in the absence pensation committee) during
any period after the Company ceases to be subjec nd the Interim Final Rule. Any
such bonus with respect to a year in which the Period terminates shall be
payable in full or on a pro-rated basis, depending on f the Company's bonus
policy at that time. (c) Equity Incentives. The Executive shall be entitled to
participate k's Employee Stock Ownership Plan.(the "ESOP") in accordance with
its terms. , for any period after the Company ceases to be subject to EESA and
the Interi ule, the Executive shall be granted equity-based awards pursuant to
the Compan ng-Term Incentive Plan on or before March 30 each year of such types
and in s s as shall be determined by the compensation committee of the Board (or
the Boa sence of the compensation committee) based on the Executive's
performance f eding year. Such awards shall each vest and, in the case of any
stock options, exercisable (i) to the extent of thirty three percent (33%) of
the shares covered on the first anniversary of the date of grant, with the
balance of each such awa atably over the succeeding twenty-four (24) months for
each grant, and (ii) in f ent of the death or Disability ofthe Executive, the
termination of the Service y the Company without Cause or the termination of the
Service Period by the ve for Good Reason. Any stock options granted to the
Executive pursuant to th 2(c) and the 2009 Stock Option Agreement (as defined in
Section 14(b) hereof exercisable by the Executive's estate, legal representative
or heirs for a period ear after termination of the Service Period due to the
death, Disability, terminati Cause or termination for Good Reason of the
Executive. Unless otherwise

GRAPHIC [g301063kgi002.gif]

 



ited pursuant to Section 11 hereof, all restricted stock granted pursuant to the
20 Agreement (as defined in Section 14(b) hereof), and any subsequent restricted
st d to the Executive shall vest in full in the event ofthe death or Disability
of the tive, the termination of the Executive's employment without Cause, or the
ation of the Executive's employment for Good Reason. (d) Other Benefits. Except
as otherwise provided herein, the Execu e eligible to participate in all
employee benefit plans and arrangements of the any applicable to other senior
executive officers, including, without limitation, th any's 401(k) Plan with
continuation of the Company's current employee ution matching policy, and
medical, dental, life and long-term disability insuran ms. (e) Vacation. The
Executive shall be entitled paid vacation in ance with the Company's vacation
policy; provided, that the Executive shall be to not less than twenty (20) days
of vacation in each calendar year (or an riately pro-rated portion thereof for
partial years). The Executive shall be permit ue permitted vacation days at such
rate and carry over a maximum of fifteen (15 such accrued unused vacation from
year to year. (f) Automobile Allowance. The Company will provide the Executi
automobile allowance in the amount of $1,500 per month during the Service ,
payable in accordance with the normal and customary practices applicable to th
ny's senior executives. 3. Reimbursement for Expenses. (a) Business Expenses.
The Company shall promptly reimburse the ve for all reasonable out-of-pocket
business expenses, including, without on, travel expenses incurred by the
Executive in connection with carrying out hi ibilities under this Agreement
during the Service Period upon presentation of iate vouchers, receipts or other
satisfactory evidence thereof and otherwise in nce with applicable Company
policies. (b) Memberships. The Company shall pay or reimburse the Executi al and
trade membership dues and fees during the Service Period in accordance Company's
policies and procedures as in effect from time to time, which polici cedures
shall in all events include paying the social club dues of the Executive y paid
by the Company at a rate not exceeding $1,000 per month. 4. Service Period. (a)
Term. The "Service Period" during which the Executive shall the Services for the
Company pursuant to this Agreement means the period ncing on the date hereof
and, subject to extension as set forth below, expiring at t business on the
third (3rd) anniversary of the date hereof in the year 2020. Prior er 31 of each
calendar year during the Service Period, the Board shall review th ve's
performance, shall discuss the results of such review with Executive and

GRAPHIC [g301063kgi003.gif]

 



tly shall inform the Executive in writing whether the Board proposes to extend e
Period for an additional year, and the results thereof shall be included in the
s of the Board's meeting at which the same has been considered. If the Board s
the Executive that it proposes to extend the Service Period, and the Executive
such proposal, the Service Period shall be extended to end on the anniversary of
reofthat occurs in the year immediately following the expiration date of the th
g Service Period. Notwithstanding the foregoing, nothing herein shall bar the
from (a) extending the Service Period under this Agreement by mutual agreem
ontinuing the Executive's employment by the Company without extension of t ent.
(b) Termination. Notwithstanding the foregoing, the Service Period terminated at
any time upon the earliest to occur of the following events or any nts
identified in Section 7 hereof: (i) Death or Disability. The Service Period
shall terminate e Executive's death or Disability. For this purpose,
"Disability" means that eit Executive is deemed disabled for purposes of any
group or individual long-ter ty policy maintained by the Company that covers the
Executive, or (B) in the g dgment of the Board, the Executive is substantially
unable to perform the ve's duties under this Agreement for more than one hundred
twenty (120) days or not consecutive, in any twelve (12) -month period, by
reason of a physical illness or injury. (ii) Termination for Cause by the
Company. The Company m te the Service Period for Cause at any time effective
upon written notice to the ve. For purposes of this Agreement, the term "Cause"
shall mean the terminati ervice Period on account of(A) the Executive's failure
to substantially perform ve's duties hereunder or as reasonably assigned to the
Executive by the Board a nt with the Executive's obligations hereunder and
Executive shall not have cur lure (as determined in the reasonable judgment of
the Board) within thirty (30) er written notice from the Board; (B) the
Executive's material breach of this ent or any material written policy of the
Company and failure of the Executive ed such breach (as determined in the
reasonable judgment of the Board) within 0) days after written notice from the
Board; (C) the Executive's willful violation , rule, or regulation (other than
traffic violations or similar offenses) or entry of se-and-desist order against
the Executive; (D) conviction of a felony or a plea tendere to a felony; or (E)
conduct by the Executive constituting a misdemean g a Disqualifier (as defined
below) by the Executive. "Disqualifier" means (i) oral turpitude, dishonesty,
breach of fiduciary duty involving personal profit, d crime or racketeering;
(ii) willful violation of securities or commodities laws ns; (iii) willful
violation of depository institution laws or regulations; (iv) willf of housing
authority laws or regulations arising from the operations of the Ban llful
violation of the rules, regulations, codes of conduct or ethics of a latory
trade or professional organization.=Notwithstanding the foregoing, the e shall
not be deemed terminated for Cause unless and until there shall have be d to the
Executive a copy of the resolution duly adopted by the Board at a meeti

GRAPHIC [g301063kgi004.gif]

 



Board called and held for that purpose (after reasonable notice to the
Executive) ortunity for the Executive , together with counsel, to be heard
before the Board) g that, in the good faith ofthe Board, the Executive's conduct
justified terminati use and specifying the particulars thereof in reasonable
detail. (iii) Termination without Cause by the Company. The Comp rminate the
Service Period without Cause. For the avoidance of doubt, "terminat t Cause"
includes, without limitation, the failure by the Company for whatever to extend
the Service Period pursuant to Section 4(a), except ifthe Executive in writing
to accept the then one (I) year extension ofthe Service Period. (iv) Termination
by the Executive for Good Reason. The ive may terminate the Service Period for
Good Reason within ninety (90) days ng the initial existence of the
circumstances giving rise to Good Reason, subject ms and conditions of this
Section 4(b)(iv). For purposes of this Agreement, the te Reason" shall mean,
unless the Executive shall have consented in writing theret Executive's
demotion, loss of title in part or in whole, removal as a director of th ny or
the Bank, loss of office, or reduction of authority, the failure by the olders
to elect the Executive as a director of the Company or the obligation of ive to
report to any senior officer rather than directly to the Board, (ii) a reduction
cutive's base salary, (iii) relocation of the Executive's primary work location
m enty (20) miles from 5055 Wilshire Boulevard, Los Angeles, California, (iv) a
l diminution of the Executive's responsibilities, or (v) any material breach of
thi ent by the Company, including, without limitation, the failure to pay the
Executi ount when due and payable, pursuant to this Agreement, except in the
event of a de dispute regarding reimbursement of business expenses, provided,
that the ve shall have delivered written notice to the Company, within thirty
(30) days of t xistence of the circumstances giving rise to Good Reason, of the
Executive's n to terminate the Service Period for Good Reason, which notice
specifies in ble detail the circumstances claimed to give rise to the
Executive's right to te the Service Period for Good Reason, and the Company
shall not have cured su tances within thirty (30) days following the Company's
receipt of such notice; d, however, that any breach by the Company of a payment
obligation hereunder cured within five (5) days (rather than the foregoing 30
days) following the ny's receipt of such notice. If, following such thirty
(30)-day period (or such fiv period, as applicable), the Company has not cured
such circumstances and the ve decides to proceed with the termination of the
Service Period for Good Reaso ermination will be effected by providing the
Company with a Notice of ation, which Notice ofTermination shall be effective as
of the date given, witho her right to cure by the Company. (v) Voluntary
Termination by the Executive. The Executive untarily terminate the Service
Period (other than for Good Reason); provided, th cutive provides the Company
with notice of the Executive's intent to terminate t Period at least sixty (60)
days in advance of the Date of Termination.

GRAPHIC [g301063kgi005.gif]

 



5. Termination Procedure. (a) Notice of Termination. Any termination of the
Service Period mpany or by the Executive (other than a termination on account of
the Executi shall be communicated by written "Notice of Termination" to the
other party in ance with Section 14(a) hereof. The Notice of Termination must
indicate the c termination provision in this Agreement the party giving such
notice believes e the circumstances applicable to such termination and shall set
forth in reason he facts and circumstances claimed to provide a basis for
termination of the ive's employment under such provision_ (b) Date of
Termination. "Date of Termination" shall mean (i) ifth Period expires pursuant
to Section 4(a) hereof, the date on which the expiratio vice Period occurs; (ii)
if the Service Period is terminated due to the Executive' r Disability, the date
of the Executive's death or the date on which the Notice o ation is received by
the Executive that the Board made its determination of ity in accordance with
Section 4(b)(i) (A) or (B) hereof, (iii) if the Company tes the Service Period
for Cause, the date on which the Notice of Termination i d by the Executive;
(iv) if the Executive terminates the Service Period for Good , the date on which
the Notice of Termination is given by the Executive (or suc date as may be
agreed to by the Company); (v) if the Executive voluntarily tes the Service
Period (other than for Good Reason), the date specified in the No ination, which
date shall be no earlier than sixty (60) days after the date such no pursuant to
Section 4(b)(v) hereof, unless otherwise agreed to by the parties; a he Service
Period is terminated for any other reason, the date on which a Notice ation is
received or any later date (within 30 days, or any alternative time perio upon
by the parties, after the giving of such notice) as set forth in such Notice o
ation. Notwithstanding the foregoing, if the party receiving a Notice ofTerminat
the other party that a dispute exists concerning the appropriate
characterization ect termination for purposes of determining the Executive's
entitlement to Accr ions and Severance Payments, and any other benefits
hereunder, the Date of ation shall be the date on which the dispute shall be
finally resolved whether by agreement of the parties, by a binding arbitration
award, or by a final ealable judgment or order by a court of competent
jurisdiction, provided that herein modifies the mandatory arbitration provisions
set forth in Section 10 her (c) Continuation ofPayment The Company shall
continue to pay th ve's full compensation in effect when the Notice
ofTermination giving rise to t described in subsection (b) above was given
(including, but not limited to, the ve's then Base Salary) and continue the
Executive as a participant in all employ plans and arrangements of the Company
in which the Executive was participati e notice of dispute was given, until the
dispute is fmally resolved in accordance s Agreement. Amounts paid under this
Section 5(c) shall not be offset against, o any other amounts due to the
Executive pursuant to this Agreement.

GRAPHIC [g301063kgi006.gif]

 



6. Rights and Obligations Upon Termination of the Service Period. (a)
Termination by the Company for Disability or without Cause, o ecutive for Good
Reason. In the event of the termination of the Service Period mpany for
Disability or without Cause, or termination of the Service Period by ive for
Good Reason, and to the extent permitted by applicable law and regulati ng,
without limitation, those referred to in Section 11 hereof, the Company shall
cutive, and the Executive shall be entitled to: (i) any unpaid portion of the
Bas through the Date of Termination; (ii) any unreimbursed business expenses in
ance with Section 3(a) hereof; (iii) the rights set forth in the Stock Option
ent, the 2016 Award Agreement and any subsequent restricted stock award gra nt
to the BFC 2008 Long Term Incentive Plan, as the sane may be amended, or milar
plan adopted by BFC; and (iv) any vested benefits to which the Executiv under
the terms of the Company's employee benefit plans and programs, ng, without
limitation, the ESOP, subject to the terms of such plans and progra ively the
"Accrued Obligations"). In addition, the Company shall continue to cutive's
monthly Base Salary (i.e., one-twelfth (l/12th) ofExecutive's annual B in effect
as of the date immediately preceding the date of termination of ment, or the
date immediately prior to the initial existence of circumstances giv Good
Reason, as applicable) for (i) thirty-six (36) months (the "Severance Perio ess
of the then remaining portion of the Service Period (each monthly salary ation
payment shall be deemed to be a separate installment for purposes of Sec f the
Code) commencing with the first calendar month following the Date of ation and
(ii) the Company shall continue during the Severance Period to pay th bile
allowance and social club dues provided for in Sections 2(t) and 3(b) hereo ll
continue to pay the Executive for life, long-term disability, medical and dent
ce premiums in manner consistent with the Company's obligations to make suc ts
pursuant to Section 2(d) (the payments described in (i) and (ii) being collectiv
to herein as the "Severance Payments"). All Severance Payments shall be paya
dance with normal and customary payroll procedures applicable to the Compan
xecutives, subject to Section 6(d) hereof. Notwithstanding the foregoing provisi
ection 6(a): (i) the Executive's entitlement to the Severance Payments shall be
to and conditioned upon the Executive delivering to the Company an Irrevocab not
later than sixty (60) days after the date of the Executive's termination of
ment; (ii) if such 60-day period following the Executive's termination of ment
begins in one calendar year and ends in another, the Severance Payments the
extent required in order to comply with Section 409A of the Internal Reve 1986,
as amended (the "Code"), commence on the first payroll date following (A) the
end of the calendar year in which the Executive's termination of ment occurs or
(B) the date the Executive satisfies the Irrevocable Release ment; and (iii) the
Executive's entitlement to the Severance Payments shall be to and conditioned
upon the Executive complying in all material respects with s 8 and 9 of this
Agreement. "Irrevocable Release" means a mutual general rele s in the form
affixed hereto marked Exhibit A (except with the date of terminat oyment, the
date of such Irrevocable Release and other indicated information fil has been
executed by the Executive and for which the revocation period under A ination in
Employment Act of 1967, as amended, and the terms of the release ha

GRAPHIC [g301063kgi007.gif]

 



d. For the avoidance of doubt, this Section 6(a) shall be subject to the
limitatio n 11 of this Agreement. (b) Death. If the Service Period is terminated
as a result of the tive's death, the Executive or the Executive's estate or
beneficiaries, as the case ll be entitled to solely the Accrued Obligations. (c)
Termination by the Company for Cause or by the Executive tarily. If the Service
Period is terminated by the Company for Cause or volunta Executive (other than
for Good Reason), the Executive shall be entitled to solely ed Obligations. (d)
Change in Control. (i) In the event that the employment of the Executive by th
ny is terminated by the Company without Cause or by the Executive for Good at
any time within three (3) years after a Change in Control has occurred, the ive
shall have the right to elect to receive a single lump sum payment of the pre as
determined using a discount rate equal to the Applicable Federal Rate (as defi
in effect at the time of such determination, of all of the payments provided for
6(a) within ten (10) days after written notice requesting such payment is given
mpany by the Executive. If the Executive does not make such election within th
ys after the Date of Termination, then payment of an amount equal to the aggre
ayments provided for in Section 6(a) hereof shall be made to the Executive in th
al annual installments, the first of which installment payments shall be made wi
30) calendar days following the Date ofTermimition and the remaining two of
nstallment payments shall be made on January 15th of the respective following As
used herein the term "Applicable Federal Rate" means the rate set forth from
time in Table 1 of the Applicable Federal Rate Rulings of the Internal Revenue ,
or any official successor publication, for debt instruments maturing within thr
nd having annual compounding. (ii) As used herein, the term "Change in Control"
shall mean ith respect to the Company of a nature that (i) would be required to
be reported e to Item 5.01 of a current report filed on Farm 8-K pursuant to
Section 13 or 15 ecurities Exchange Act of 1934, as amended (the "Exchange Act")
as in effect of this Agreement; or (ii) results in any person acquiring control
of the Bank or ny within the meaning of the Home Owners' Loan Act of 1933, as
amended, and d regulations Board of Governors of the Federal Reserve System (the
"FRB") der, (provided, that in applying the defmition of change in control as
set forth un les and regulations, the Board shall substitute its judgment for
that of the FRB); a limitation, such an acquisition of control shall be deemed
to have occurred at s (A) any "person" (as that term is used in Sections 13(d)
and 14(d) ofthe Excha the regulations of the Securities and Exchange Commission
(the "SEC") der, including any such persons that may be deemed to be acting in
concert wit to the Bank or the Company, or the acquisition, ownership or voting
of Bank or ny securities) is or becomes the "beneficial owner" (as defined in
Rule 13d-3 un

GRAPHIC [g301063kgi008.gif]

 



change Act and the regulations of the SEC thereunder, directly or indirectly, of
ies of the Bank or the Company representing fifty percent (50%) or more of the
or the Company's outstanding securities except for any securities purchased by
lified employee benefit plan of the Company or the Bank; or (B) individuals w
ute the Board as of the date of this Agreement (the "Incumbent Board") cease f
son to constitute at least a majority of the Board, provided that any person
becom tor subsequent to the date hereof whose election was approved by a vote of
at le uarters (3/4) of the directors then comprising the Incumbent Board, or
whose tion for election by the Company's stockholders was approved by a
nominatin ttee serving under an Incumbent Board, shall be, for purposes of this
clause (B) ered as though such person were a member of the Incumbent Board; or
(C) a pla tion reorganization, merger, consolidation sale of all or
substantially all the asset k or the Company or similar transaction in which the
Bank or the Company is ulting entity is approved by the Board and the
stockholders of the Company or ise occurs; or (D) solicitations of stockholders
ofthe Company, by someone oth e Incumbent Board of the Company, seeking
stockholder approval of a plan of ization, merger or consolidation of the
Company or Bank or a similar transacti e or more corporations as a result of
which the outstanding shares ofthe Compa common stock are exchanged for or
converted into cash or property or securities by the Bank or the Company shall
be distributed; or (E) a tender offer is made f percent (20%) or more of the
voting securities of the Bank or the Company. 7. Other Termination Provisions.
(a) If the Executive is suspended and/or temporarily prohibited from ating in
the conduct of the Company's affairs by a notice served under section or (g)(l)
ofthe Federal Deposit Insurance Act (12 U.S.C. 1818(e)(3) or (g)(l)), ny's
obligations under this Agreement shall be suspended as of the date of servi
tayed by appropriate proceedings. If the charges in the notice are dismissed or
se withdrawn, the Company shall (but subject in all events to the requirements
409A of the Code) (i) pay the Executive all of the compensation withheld while
ny's obligations under this Agreement were suspended, and (ii) reinstate all of
i ons which were suspended. (b) If the Executive is removed and/or permanently
prohibited from ating in the conduct ofthe Company's affairs by an order issued
under section or (g)(l) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(4) or (g)(l)), ons of the Company under this Agreement shall terminate
as of the effective date r, but vested rights of the Executive shall not be
affected. (c) If the Con;1pany is in default (asJhe term "default" is defined in
3(x)(l) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x)(l)), all
obligati is Agreement shall terminate as of the date of default, but vested
rights of the ve shall not be affected.

GRAPHIC [g301063kgi009.gif]

 



8. Non-Solicitation. (a) During the period of the Executive's employment by the
Comp r pursuant to this Agreement or otherwise, and for the twelve (12) -month
peri ing the termination of the Executive's employment with the Company for any
the Executive will not, without the written consent of the Company, directly o
tly: (i) influence or attempt to influence any customer of the ny or any ofits
affiliates to discontinue its use of the Company's (or such affilia s or to
divert such business to any other person, firm or corporation; provided; er,
that a broad and general advertisement or solicitation not specifically targetin
ng to target customers of the Company or any of its affiliates shall not be deem
n of this Section 8; or (ii) interfere with, disrupt or attempt to disrupt the
relationsh tual or otherwise, between the Company or any of its affiliates and
any of its ive employees, customers, suppliers, principals, distributors,
lessors or licensors by the Executive, whether direct or indirect, (A) to
solicit or assist any other per y in soliciting any employee of the Company or
any of its affiliates to perform s for any entity (other than the Company or any
of its affiliates) or (B) to encour ployee ofthe Company, or any of its
affiliates to leave their employment with t ny or any of its affiliates shall be
in violation of this Section 8. A person's respo ad and general advertisement or
solicitation not specifically targeting or intend t employees of the Company or
any of its affiliates shall not be deemed a violat Section 8. (b) In the event
the Executive materially breaches any of the provisi ed in Section 8(a) hereof
and the Company seeks compliance with such provisi ial proceedings, the time
period during which the Executive is restricted by suc ns shall be extended by
the time during which the Executive has been in violati uch provision and any
period of litigation required to enforce the Executive's ons under this
Agreement. (c) The Executive and the Company intend that Section 8 ofthis ent be
enforced as written. However, if one or more of the provisions contained 8 shall
for any reason be held to be unenforceable because of the duration or sc
provision or the area covered thereby, the Executive and the Company agree th t
making such determination shall have the full power to reform, by "blue g" or
any other means, the duration, scope and/or area of such provision and in d form
such provision shall then be enforceable and shall be binding on the parti 9.
Confidentiality; Non-Disclosure. (a) The Executive hereby agrees that, during
the Service Period and r, he will hold in strict confidence any proprietary or
Confidential Information o the Company or any of its affiliates. For purposes
ofthis Agreement, the ter

GRAPHIC [g301063kgi010.gif]

 



dential Information" shall mean all information ofthe Company or any of its es
(in whatever form) that is not generally known to the public, including witho
ion any inventions, processes, methods of distribution, customer lists or trade
. (b) The Executive hereby agrees that upon the termination of the e Period, the
Executive shall not take, without the prior written consent of the ny, any
business plans, strategic plans or reports or other document (in whateve f the
Company or any of its affiliates, which is of a confidential nature relating
mpany or any of its affiliates. I 0. Dispute Resolution; Injunctive Relief. (a)
Any dispute, claim or controversy arising out of or relating to th ent or the
breach, termination, enforcement, interpretation or validity thereof, ng without
limitation the determination of the scope or applicability of this Sect hall be
determined by arbitration in Los Angeles, California before a single or who is a
retired judge on the panel of JAMS. If the parties are unable to agre e
selection of one arbitrator, any party may request JAMS to appoint such or. The
arbitration shall be administered by JAMS pursuant to its Comprehensiv tion
Rules and Procedures. The decision of the arbitrator shall be fmal and bind
arties. The scope of discovery shall be determined by the arbitrator. The
prevail all be entitled to recover reasonable attorneys' fees and costs in
accordance wit 13(b). Judgment on the arbitration award may be entered in any
court having iate jurisdiction. This Section 1O(a) shall not preclude parties
from seeking onal remedies in aid of arbitration from a court having appropriate
jurisdiction, limit the rights of the Company set forth in Section 1O(b) hereof.
(b) The parties hereto agree that it would not be possible to measure the
damages that would be suffered by the Company and its affiliates in the eve
Executive were to breach any of the restrictive covenants set forth in Sections
8 a f (the "Restrictive Covenants"). In the event that the Executive breaches
any of ive Covenants, the Company shall be entitled to an injunction restraining
the ve from violating such Restrictive Covenants (without posting any bond). If
th ny shall institute any action or proceeding to enforce any such Restrictive
nt, the Executive hereby waives the claim or defense that the Company or any of
s has an adequate remedy at law and agrees not to assert in any such action or
ing the claim or defense that the Company or any of its affiliates has an adequa
at law. 11. TARP and Golden Parachute Restrictions. (a) Notwithstanding anything
herein to the contrary: (i) any payment the Executive pursuant to this Agreement
or otherwise are subject to and ned upon their compliance with 12 U.S.C. 1828(k)
and 12 C.F.R. Part 359 g golden parachute and indemnification payments; (ii) no
annual bonus, incenti sation, severance pay, or golden parachute payments or
benefits shall be paid,

GRAPHIC [g301063kgi011.gif]

 



ed, or accrued under this Agreement or othervvise to the extent it would violate
n 111 of Emergency Economic Stabilization Act of2008, as amended ("EESA" Interim
Final Rule (as hereinafter defined); (iii) no payment or benefit shall be ided
under this Agreement or otherwise to the extent that it would violate any ent
between or among the Company and the Board of Governors of the Federal e System,
the Office of the Comptroller of the Currency or any other governme r agency,
provided that the Company shall use commercially reasonable efforts te the
authority and right to make all payments and provide all benefits to the ive as
and when contemplated by this Agreement; and (iv) subject to, and in ance with,
the interim final rule promulgated pursuant to Sections 101(a), 101(c) 1 ofEESA
(the "Interim Final Rule"), the Executive shall be required to repay to ny the
amount of any bonus payment (as defined in the Interim Final Rule) mad the TARP
period (as defined in the Interim Final Rule) to the extent that the bo t was
based on materially inaccurate financial statements (which includes, but i ited
to, statements of earnings, revenues, or gains) or any other materially ate
performance metric criteria. (b) In the event that the amounts and benefits
payable pursuant to th ent, when added to other amounts and benefits which may
become payable to t ve by the Company and any affiliated company, are such that
the Executive s subject to the excise tax provisions of Section 4999 of the Code
relating to parachute payments" as defined for purposes of Section 280G of the
Code, the ny shall pay the Executive such additional amount or amounts as will
result in t ve's retention of a net amount, after the payment of all federal,
state and local employment and income taxes on such payments and the value of
such benefits the net amount the Executive would have retained had the initially
calculated t and benefits not been subject to such excise tax provisions. For
purposes of th ng sentence, the Executive shall be deemed to be subject to the
highest marginal relevant state and relevant local tax rate applicable to an
individual resident in L , California. All calculations required to be made
under this subsection shall be the Company's independent public accountants,
subject to the right of ve's representative to review the same. All such amounts
required to be paid by tion shall be paid at the time any withholding may be
required by the Company, s may be required to be paid by the Executive, under
applicable law, and any al amounts to which the Executive may be entitled shall
be paid or reimbursed n fifteen (15) days following confirmation of such amount
by the Company's dent public accountants. In the event any amounts paid
hereunder are subsequen ned to be in error, due to estimates required for
calculation of such payments bei to be inaccurate or othervvise, the parties
hereto agree to reimburse each other t uch error, as appropriate, and to pay
interest thereon at the applicable federal ra mined pursuant to Code Section
1274) for the period of time such erroneous remained outstanding and
unreimbursed. The parties hereto recognize that the mplementation ofthe
provisions of this Section 8(b) are complex and agree to d h other in good faith
to resolve any questions or disagreements arising with respe

GRAPHIC [g301063kgi012.gif]

 



12. Section 409A. (a) This Agreement is intended to comply with the requirements
of n 409A of the Code (including the exceptions thereto), to the extent
applicable, ties' Agreement shall be interpreted in accordance with such
requirements. If a ion contained in the Agreement conflicts with the
requirements of Section 409A de (or the exemptions intended to apply under the
Agreement), the Agreement s med to be reformed to comply with the requirements
of Section 409A of the Co applicable exemptions thereto). Notwithstanding
anything to the contrary here poses of determining the Executive's entitlement
to the Severance Payments, (i) e Period shall not be deemed to have terminated
unless and until the Executive a "separation from service" as defined in Section
409A of the Code, and (ii) the t of Termination" shall mean the effective date
of the Executive's separation from . Reimbursement of any expenses provided for
in this Agreement shall be mad ly upon presentation of documentation in
accordance with the Company's polic licable) with respect thereto as in effect
from time to time (but in no event later t of calendar quarter following the
year such expenses were incurred); provided, er, that in no event shall the
amount of expenses eligible for reimbursement der during a calendar year affect
the expenses eligible for reimbursement in any xable year. Notwithstanding
anything to the contrary herein, if a payment or under this Agreement is due to
a "separation from service" for purposes of the ru reas. Reg. § 1.409A-3(i)(2)
(payments to specified employees upon a separatio rvice) and the Executive is
determined to be a "specified employee" (as determi reas. Reg.§ 1.409A-l(i) and
related Company procedures), such payment shall ent necessary to comply with the
requirements of Section 409A of the Code, be n the later of (x) the date
specified by the foregoing provisions of this Agreemen date that is six (6)
months after the date of the Executive's separation from serv arlier, the date
of the Executive's death). Any installment payments that are pursuant to this
Section 12 shall be accumulated and paid in a lump sum on th y of the seventh
month following the Date of Termination (or, if earlier, upon th ive's death)
and the remaining installment payments shall begin on such date in nce with the
schedule provided in this Agreement. The Severance Payments ar d not to
constitute deferred compensation subject to Section 409A of the Code t nt such
Severance Payments are covered by (i) the "short-term deferral excepti h in
Treas. Reg. § l.409A-l(b)(4), (ii) the "two times severance exception" set fo s.
Reg.§ 1.409A-l(b)(9)(iii), or (iii) the "limited payments exception" set forth
Reg.§ 1.409A-l(b)(9)(v)(D). The short-term deferral exception, the two times ce
exception and the limited payments exception shall be applied to the Severa ts
in order of payment in such manner as results in the maximum exclusion of s ce
Payments from treatment as deferred compensation under Section 409A of t Each
installment of the Severance Payments shall be deemed to be a separate t for
purposes of Section 409A of the Code.

GRAPHIC [g301063kgi013.gif]

 



13. Legal Fees. (a) The Company shall promptly reimburse the Executive for his
able legal fees incurred in connection with the negotiation and preparation of
th ment. (b) In the event of a dispute between the parties hereto arising out o
g to this Agreement, the prevailing party in any resulting arbitration
proceeding on permitted under the terms of this Agreement shall be entitled to
recover such reasonable attorneys' fees and costs in addition to any other
relief to which suc hall be entitled. The determination of which party is the
prevailing party shall y the arbitrator or court before whom such arbitration or
litigation is conducted 14. Miscellaneous. (a) Any notice or other communication
required or permitted under ent shall be effective only if it is in writing and
shall be deemed to be given w ed personally or one (1) day after it is sent by a
reputable overnight courier serv vidence of delivery) and, in each case,
addressed as follows (or if it is sent thro er method agreed upon by the
parties): If to BFC: Broadway Financial Corporation Attn: Board of Directors
5055 Wilshire Boulevard, Suite 500 Los Angeles, CA 90036 If to the Bank:
Broadway Federal Bank, f.s.b. Attn: Board of Directors 5055 Wilshire Boulevard,
Suite 500 Los Angeles, CA 90036 If to the Executive: Wayne-Kent A. Bradshaw
23265 Bluebird Drive Calabasas, CA 91302 ch other address as any party hereto
may designate by notice to the others. (b) This Agreement together with the BFC
Non-Statutory Stock Opt ent dated as of March 18, 2009 (the "2009 Stock Option
Agreement"), the 2016 Agreement dated as of March 30,2016 (the "2016 Award
Agreement"), and the the Executive pursuant to the ESOP shall constitute the
entire agreement amon

GRAPHIC [g301063kgi014.gif]

 



rties hereto with respect to the subject matter hereof, and supersede and
replace a l prior understandings or agreements with respect to the subject
matter hereof. (c) Only an instrument in writing signed by the parties hereto
may this Agreement, and any provision hereof may be waived only by an instrument
g signed by the party or parties against whom or which enforcement of such waive
. The failure of any party hereto at any time to require the performance by any
ot ereto of any provision hereof shall in no way affect the full right to
require such mance at any time thereafter, nor shall the waiver by any party
hereto of a breach ovision hereof be taken or held to be a waiver of any
succeeding breach of such ion or a waiver of the provision itself or a waiver of
any other provision of this ment. (d) This Agreement is binding on and is for
the benefit of the parties and their respective successors, assigns, heirs,
executors, administrators and othe epresentatives. Neither this Agreement nor
any right or obligation hereunder may ed by the Executive, except as permitted
hereunder. (e) The Company shall require any successor (whether direct or t, by
purchase, merger, consolidation or otherwise) to all or substantially all ofth
ss and/or assets of the Company to assume this Agreement in the same manner an
ame extent that the Company would have been required to perform it if no such
sion had taken place. As used in this Agreement, the term "Company" shall mea
mpany and any such successor (or successors) that assumes this Agreement, by on
of law or otherwise. Notwithstanding the foregoing, no such assignment or tion
shall relieve the Company of any obligations hereunder. (f) The parties hereto
shall cooperate with each other and take all , including obtaining, any
governmental or stockholder approval, that any of the termine in good faith to
be required to carry out the terms of this Agreement. (g) The Company may
withhold from any amounts payable to the ive hereunder all federal, state, city
or other taxes that the Company may reasonab ine are required to be withheld
pursuant to any applicable law or regulation (it bei ood, that the Executive
shall be responsible for payment of all taxes in respect of t ts and benefits
provided herein). (h) In the event that the Executive shall perform services for
the Ban other affiliate or subsidiary of BFC, any compensation or benefits
provided to the ve by such other employer shall be applied to offset the
obligations of BFC er, it being intended that this Agreement set forth the
aggregate compensation an payable to the Executive for all services to the
Company and all of its affiliates an aries. BFC shall reimburse the Bank for
compensation or benefits paid or provid Bank to the Executive to the extent
attributable to the Executive's performance of s for BFC in accordance with the
applicable reimbursement policies of BFC and t

GRAPHIC [g301063kgi015.gif]

 



(i) This Agreement shall be govcmed by and construed in accordance h the laws of
the State of' California, \Vithout reference to its principles of conflicts of .
(j) This Agreement may be executed in several counterparts. each of ich shall be
deemed an original. but all of which shall constitute one and the same rument. A
facsimile of a signature shall be deemed to be and have the ctJect of an inal
signature. The headings in this Agreement arc for convcnienec ofrererence {k) y
and shall not be a part of or control or affect the meaning of any provision
hereof. I:\! WJT:"\ESS WI IE REO F. the parties have executed this Employment
Agreement f the date first wrinen above. "\?l.'ayne-Kcnt A. Bradsha\\' 16

GRAPHIC [g301063kgi016.gif]

 



(i) This Agreement shall be governed by and construed in accorda e laws of the
State of California, without reference to its principles of conflicts This
Agreement may be executed in several counterparts, each G) shall be deemed an
original, but all of which shall constitute one and the same ment. A facsimile
of a signature shall be deemed to be and have the effect of an l signature. The
headings in this Agreement are for convenience of referenc (k) d shall not be a
part of or control or affect the meaning of any provision hereof IN WITNESS
WHEREOF, the parties have executed this Employment Agreem e date first written
above. Broadway Financial Corporation Name: Virgil Roberts Title: Chairman ofthe
Board Broadway Federal Bank, f.s.b. Name: Virgil Roberts Title: Chairman of the
Board Wayne-Kent A Bradshaw

GRAPHIC [g301063kgi017.gif]

 



MUTUAL GENERAL RELEASE OF CLAIMS Tl]js Mutual Genl Release of Claims
("Agreement") is dated and executed a r7 , 2 ("Execution Date"), by and among
Broadway Financial 1 ation ("BFC 'tiroadwa y Federal Bank, f.s.b. (the "Bank"
and together with B mpany"), and Wayne-Kent A. Bradshaw ("Executive"). Each of
the parties he red to individually as a "Party" and collectively as the
"Parties". RECITALS A. TheCompany and Executive entered into that certain
Employm ent dated as of March 22, 2017 ("Employment Agreement"). All capitalized
te have the same meaning ascribed to them in the Employment Agreement, un ise
defined herein. B. This Agreement is the mutual general release contemplated by
Section ployment Agreement. C. Effective as of _, , Executive's employment pany
ceased pursuant to Section 1 of the Employment Agreement, a copy of wh ed hereto
marked Exhibit A and incorporated by reference herein. Now, therefore, in
consideration of the recitals above, and the mutual covenant ditions set forth
herein, the Parties agree as follows: Effective Date. The term "Effective Date"
means the date that is eight (8) calen ter the Execution Date, provided
Executive has not revoked his consent to t ent within seven (7) calendar days
after the Execution Date. If the Effective D a weekend or holiday, the Effective
Date shall be the business day immediat ng such weekend or holiday. If Executive
revokes his consent to this Agreem even (7) calendar days after the Execution
Date, (i) there shall be no Effect i) Executive shall not be entitled to any
portion of the Separation Payments, a Party shall have any obligations under
this Agreement. AccruedObligations and Separation Payments. The Company, jointly
a y, shall pay the Executive, and the Executive shall be entitled to receive
payment ued Obligations pursuant to and in accordance with Section 6 of the
Employm ent. The Company, jointly and severally, shall pay Executive the Severa
ts pursuant to and in accordance with Section 6 of the Employment Agreement
urvival of Employment Agreement Provisions. Executive and the Compa edge and
agree that Sections 6(a), 6(d), 8, 9, 10, 11, 12, 13 and 14, together with ons
thereof, of the Employment Agreement shall remain in full force and effe ing
herein terminates, amends or otherwise modifies any provision therein.
pplicable: "4(b)(i)," "4(b)(iii)" or "4(b)(iv)."

GRAPHIC [g301063kgi018.gif]

 



Executive Release. 4.1 If the Effective Date occurs, Executive for himself and
on behalf o beneficiaries, successors and assigns, hereby fully releases and
discharges (i) ny and its successors, predecessors and assigns, and (ii) each of
the respective sent shareholders, directors, officers, employees, agents,
representatives, attorn ountants of the persons and entities described in clause
(i) (the persons and ent ed in clauses (i) and (ii), collectively, the "Company
Releasees"), and each of t from, without limitation, any and all rights, claims,
liabilities, losses or expense d whether arising out of, from, or related to
Executive's employment relation y of the Company Releasees, termination of
Executive's employment, or ari any other matter between Executive and the
Company Releasees through ng the Execution Date. The claims released in this
Agreement include, but are to, claims based on tort, contract (express or
implied and oral or written), or state, or local law, statute, regulation or
ordinance. By way of example and no on, this release includes any claims arising
under federal and state wage and h e Equal Pay Act; the Family and Medical Leave
Act of 1993; Title VII ofthe C Act of 1964, the Americans with Disabilities Act
and the California ment and Housing Act, the California Labor Code, the
Pregnancy Disability Le e Age Discrimination in Employment Act of 1967, the
Older Workers Ben on Act, all claims under the Employee Retirement Income
Security Act, as wel ms asserting wrongful termination, harassment,
discrimination, breach of contr of the implied (and any explicit) covenant of
good faith and fair dealing, inflict tionaldistress,
misrepresentation,interference withcontract or prospec ic advantage, defamation,
invasion of privacy, and claims related to disabil leased claims also include
claims for wages or other compensation due, severa onuses, sick leave,
vacationpay, insurance orany otherfringe ben standing the foregoing, nothing
herein waives (i) any rights or claims Execut ve that cannot lawfully be waived
by agreement of the Parties, including, but to, workers' compensation benefits,
unemployment insurance benefits, and ification rights under California Labor
Code Sections 2800, et seq., (ii) Executi payment of the Accrued Obligations and
the Severance Payments in accorda s Agreement, (iii) Executive's vested rights
pursuant to the 2009 Stock Opt ent, the 2016 Award Agreement and all subsequent
restricted stock awards gran utive by the Company, if any, (iv) Executive's
rights under any Company plans t terms survive employment termination,
including, without limitation, the Ban ee Stock Ownership Plan, (v) Executive's
rights to indemnification pursuant ertificate of incorporation and bylaws and
the Bank's charter and bylaws, a and all Executive's rights arising out of,
related to, or in connection with t ent (collectively, the "Executive Reserved
Claims"). In addition, nothing her event the Equal Employment Opportunity
Commission from investigating any matter that it deems appropriate; provided,
however, Executive understan es that, except as otherwise arising out of or
related to this Agreement, Execut nd shall not be entitled to seek any further
monetary compensation from a y Releasee and that any remedies that may be
available to Executive are entir ded by the releases contained in this
Agreement.

GRAPHIC [g301063kgi019.gif]

 



4.2 Except for the Executive Reserved Claims, Executive understands that the
claims released are intended to and do include any and all claims of e and kind
whatsoever, whether known or unknown, suspected or unsuspected, w ive has or may
have against any of the Company Releasees and Executive he any and all rights
Executive has or may have under Section 1542 of the Califo ode which provides:
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor." hstanding the provisions of Section 1542, as well as laws of
similar effect, and pose of implementing a full and complete release and
discharge of the parties ns herein released, Executive expressly acknowledges
that this Agreemen d to include in its effect, without limitation, all claims
which Executive does r suspects to exist in his favor at the time of execution
hereof, and that all s are included within, and extinguished and discharged by,
this Agreement, exclud cutive Reserved Claims. Executive acknowledges that this
release constitute itional general release of any and all known or unknown
claims that Executive ainst any Company Releasees, excluding the Executive
Reserved Claims, des that Executive may become aware of claims in the future
which Executive did r prior to signing this Agreement. Company Release. 5.1 If
the Effective Date occurs, each of BFC and the Bank, for itself and of its
respective stockholders, directors, successors and assigns, hereby f and
discharges Executive and Executive's heirs, beneficiaries, successors
(collectively, the "Executive Releasees"), and each of them of and from, with
on, any and all rights, claims, liabilities, losses or expenses of any kind whet
out of, from, or related to Executive's employment relationship with the Compa
tion of Executive's employment or the Employment Agreement through g the
Execution Date. The claims released in this Agreement include, but are to,
claims based on tort, contract (express or implied and oral or written), or
state, or local law, statute, regulation or ordinance. By way of example and no
on, this release includes any claims asserting breach of contract, breach of
fiduci e covenant of good faith and fair dealing, misrepresentation, or
interference w or prospective economic advantage. Notwithstanding the foregoing,
noth aives any claims against Executive for (i) claims arising from or relating
to t ent, (ii) claims arising from or relating to the 2009 Stock Option
Agreement, ( rising from or relating to the 2016 Award Agreement, and all
subsequent restric wards granted to Executive by the Company, if any, (iv)
claims arising from to any breach of provisions from the Employment Agreement
that survive beyo cution Date, or (v) claims arising from or relating to any
Company plans that rms survive employment termination(collectively, the "Company
Reserv ).

GRAPHIC [g301063kgi020.gif]

 



5.2 Except for the Company Reserved Claims, the Company understands that the
claims released are intended to and do include any and all claims of e and kind
whatsoever, known or unknown, suspected or unsuspected, which any has or may
have against Executive or any of the other Executive Releasees mpany hereby
waives any and all rights it has or may have under Section 1542 o nia Civil Code
which provides: "A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affocted his or
her settlement with the debtor." hstanding the provisions of Section 1542, as
well as laws of similar effect, and pose of implementing a full and complete
release and discharge of the parties ns herein released, the Company expressly
acknowledges that this Agreeme d to include in its effect, without limitation,
all claims which it does not kno to exist in its favor at the time of execution
hereof, and that all such claims d within, and extinguished and discharged by,
this Agreement, except for ny Reserved Claims. The Company acknowledges that
this release constitute itional general release of any and all known or unknown
claims (except for ny Reserved Claims) that it may have against Executive or any
other Execu es, despite the fact that it may become aware of claims in the
future which it did r prior to signing this Agreement. Representations and
Covenants of Executive. Executive represents and warr covenants with, the
Company as of the Execution Date as follows: 6.1 No Claims Against
Company.Executive has not filed any char ints, grievances, arbitrations,
lawsuits, or claims against the Company, with ate or federal agency, union or
court from the beginning of time to the Execu nd Executive will not do so at any
time hereafter, based upon events occurring p Execution Date, excluding any
charges, complaints, grievances, arbitrati s, or claims against the Company
arising out of or relating to any Execu d Claims.In the event any arbitrator or
court ever assumes jurisdiction of claim, charge, grievance, arbitration, or
complaint, or purports to bring any le ing on his behalf, Executive will ask any
such arbitrator or court to withdraw fr dismiss any such action, grievance, or
arbitration, with prejudice, excluding , complaints, grievances, arbitrations,
lawsuits, or claims against the Comp out of or relating to any Executive
Reserved Claims. 6.2 Non-Assignment of Claims. Executive has not assigned or
transferred ed to assign or transfer, by operation of law or otherwise, to any
person, fi tion, partnership or other legal entity, any debt, claim, obligation,
damage, liabil , or cause of action herein released.Executive, directly or
indirectly, shall te or maintain or institute any action or proceeding at law or
in equity, of any k e whatsoever against the Company or any other Company
Releasees for any rea n any way to any claim released in this Agreement, and
shall not raise any cla

GRAPHIC [g301063kgi021.gif]

 



t the Company or any other Company Releasees by way of defense, counterclai
claim or in any other manner, on any alleged claim released in this Agreement.
6.3 Responsible for Taxes. Executive shall be fully responsible for any an
income and other taxes relating to or arising from the payment of the Acc ations
and Severance Payments as required by applicable law, provided not modifies or
amends Section 11(b) of the Employment Agreement. If Executive a tax obligation
required by applicable law relating to or arising from the payme crued
Obligations and Severance Payments, and if as a result of such failure any
becomes liable for, or pays such tax obligation, Executive shall indemnify
armless the Company for payments actually made by it to satisfy such obligatio
6.4 Voluntary Signing. This Agreement is executed voluntarily, wit on,
andwithfull knowledge of its significance, andwith Executive's tanding of its
terms and conditions. Executive has received all wages nsation, as well as
reimbursement of expenses, due and owing to him, excluding Accrued Obligations
or Severance Payments or any other payments or ben may be due and owing
hereunder. Representations and Covenants of Company. Company represents and
warrant venants with, Executive as of the Execution Date as follows: 7.1 No
Claims Against Executive.Company, directly or indirectly, has ny charges,
complaints, grievances, arbitrations, lawsuits, or claims aga ive, with any
local, state or federal agency, union or court from the beginnin the Execution
Date and that Company will not do so at any time hereafter, ba vents occurring
prior to the Execution Date, not including any charges, complai ces,
arbitrations, lawsuits, or claims against Executive arising out of or related
mpany Reserved Claims. In the event any arbitrator or court ever assu tion of
any lawsuit, claim, charge, grievance, arbitration, or complaint, or purpo ,
directly or indirectly, any legal proceeding on Company's behalf, Company y such
arbitrator or court to withdraw from and/or dismiss any such acti ce, or
arbitration, with prejudice, not including any lawsuit, claim, char ce,
arbitration, or complaint arising out of or related to the Company Reser . 7.2
Non-Assignment of Claims. Company, directly or indirectly, has d or transferred,
or purported to assign or transfer, by operation oflaw or otherw person, firm,
corporation, partnership or other legal entity, any debt, cla on, damage.
liability, demand, or cause of action herein released. Compa or indirectly,
shall not prosecute or maintain or institute any action or proceed or in equity,
of any kind or nature whatsoever against Executive or any ot ve Releasees for
any reason related in any way to any claim released in t ent. and shall not
raise any claim against Executive or any other Execut es by way of defense.
counterclaim or cross-claim or in any other manner, on a claim released in this
Agreement.

GRAPHIC [g301063kgi022.gif]

 



7.3 Voluntary Signing. Company has executed this Agreement volunta t coercion,
and with full knowledge of its significance, and with Company's tanding of its
terms and conditions. As of the Execution Date, Company has pai and
compensation, as well as reimbursement of expenses, due and owin ive, not
including any unpaid accrued obligations or Severance Payments or o nts or
benefits which may be due and owing hereunder. Representations of Parties. Each
Party represents and warrants to the other Part : (i) this Agreement constitutes
the legal, valid, and binding obligation of s enforceable against him or it in
accordance with its terms, except as s ability may be limited by bankruptcy,
insolvency, or other similar laws relatin cting creditors' rights generally, or
by general equitable principles (regardles r such enforceability is considered
in a proceeding in equity or at law); (ii) the P absolute and unrestricted
right, power, authority, and capacity to execute this Agreement and to perform
his or its obligations under this Agreement; the execution anddeliveryof this
Agreementnor the consummation ance of any of the transactions contemplated by
this Agreement will, directly ly (with or without notice or lapse of time)
contravene, conflict with, or result n of (A) any provision of any agreement,
contract, obligation, promise king (whether written or oral and whether express
or implied) to which such P ty or by which his or its assets are bound or (B)
any award, decision, injuncti nt, order, or ruling, in each case that is binding
upon such Party or to which su a party; (iv) the Party will not be required to
give any notice to or obtain l, consent, ratification, waiver or other
authorization from any individ tion, general or limited partnership, limited
liability company, trust, or other ent ection with the execution and delivery of
this Agreement or the consummation ance of any of his or its respective
covenants set forth in this Agreement, except nsents, if any, that shall have
been obtained on or prior to the Execution Date. ndemnity. 9.1 If Executive
breaches any of Executive's representations or warranties s 6 (Representations
and Covenants of Executive), or 8 (Representations Executive shall defend,
indemnify, and hold the Company and the other Compa es harmless from and against
any and all claims, liabilities, losses, judgmen ons, damages, costs, expenses,
and actions, incurred as a result of such brea g, without limitation, reasonable
attorneys' and accountants' fees and costs. .2 Ifthe Company breaches any of its
representations or warranties in Sectio esentations and Covenants of Company),
or 8 (Representations of Parties), t y shall defend, indemnify, and hold
Executive and the other Executive Release from and against any and all claims,
liabilities, losses, judgments, obligatio , costs, expenses, and actions,
incurred as a result of such breach, includin limitation, reasonable attorneys'
and accountants' fees and costs. dditional Acknowledgments. By signing this
Agreement, Executive furth edges and consents that Executive hereby has been
advised:

GRAPHIC [g301063kgi023.gif]

 



(a) To consult with an attorney prior to signing this Agreement; (b) That
Executive has up to twenty-one (21) days in which to consider wh he should sign
this Agreement, which contains a release of claims unde Age Discrimination and
Employment Act of 1967 ("ADEA''), as amen and (c) That ifExecutive signs this
Agreement, Executive will have seven (7) following the Execution Date to revoke
the Agreement by deliveri notice regarding same to Virgil Roberts, Chairman of
the Board, at Company's principal office. This revocation period cannot be
waived. Executive is not entitled to receive the Separation Payments prio
expiration of this revocation period. Governing Law; No Presumption From
Drafting; Survival of Representati greement shall be governed by and interpreted
under the laws of the Stat nia applicable to contracts made and to be performed
entirely within such S t regard to its conflicts of law provisions. This
Agreement has been negotiate ties. Accordingly, any rule of applicable law,
including, without limitat nia Civil Code Section 1654, or any other statute or
common law principle effect, which would require interpretation of ambiguities
in this Agreement aga y that has drafted it, has no application and is expressly
waived. All representati rranties made by any Party herein shall survive the
Effective Date. Dispute Resolution. Any dispute, claim or controversy arising
out of or relatin reement or the breach, termination, enforcement,
interpretation or validity ther ng without limitation the determination of the
scope or applicability of this Sec ll be determined by arbitration in Los
Angeles, California before a single arbitr a retired judge on the panel of JAMS.
If the parties are unable to agree upon n of one arbitrator, any party may
request JAMS to appoint such arbitrator. ion shall be administered by JAMS
pursuant to its Comprehensive Arbitra nd Procedures.The decision of the
arbitrator shall be final and binding on The scope of discovery shall be
determined by the arbitrator. The prevailing pa entitled to recover reasonable
attorneys' fees and costs in accordance with Sect gment on the arbitration award
may be entered in any court having appropr tion. This Section 12 shall not
preclude parties from seeking provisional remed f arbitration from a court
having appropriate jurisdiction. Recovery of Fees and Costs. In the event that
any legal, equitable, arbitratio oceeding is brought for the enforcement or
interpretation of this Agreement of an alleged dispute, breach, default or
invalidity in connection with n of this Agreement, the prevailing party shall be
entitled to recover reasona s' fees and costs incurred, in addition to any other
relief to which such Party m ed.

GRAPHIC [g301063kgi024.gif]

 



Severability.The provisions of this Agreement are severable.If any prov , or the
application thereof to any person or circrnnstance shall be held to be in
enforceable, then in each such event the remainder of this Agreement or ation of
such provision to any other person or any other circumstance shall n y
affected.In such event, the Parties shall negotiate in good faith to replac or
unenforceable provision with another reflecting the same relative distributio
mic benefits and burdens. Gender and Section Headings. As used in this
Agreement, the masculine, femi ter gender, and the singular or plural number,
shall each be deemed to include whenever the context so indicates. Section
headings contained herein are ience only and shall not be considered for any
purpose in construing ment. Successors and Assigns. This Agreement shall bind
and inure to the benefit of sors, assigns, heirs and personal representatives of
the Company, each of the o ees and Executive, provided no assignment shall
relieve the assignor of ions hereunder. Counterparts. This Agreement may be
executed in several counterparts, eac shall be deemed an original, and such
counterparts shall together constitute one e Agreement, binding all Parties,
notwithstanding that all of the Parties are ry to the original or same
counterpart. A facsimile, or PDF scanned signature p ave the same force and
effect as an original signature. Entire Agreement; Amendment; No Admission of
Liability. This Agreem r with the 2009 Stock Option Agreement, the 2016 Award
Agreement, the B yee Stock Ownership Plan 2 constitute the entire agreement
among the Parties to the subject matter hereof, and supersede any prior or
contemporane ents, representations, understandings, policies, or practices among
the Part r oral or written, express or implied.The terms of this Agreement may
not d, amended, changed, altered or waived, except in a writing signed by Execut
duly authorized representative of the Company. This Agreement shall not ed as an
admission of any liability or wrongdoing by Executive or the Compan s applicable
any other severance and equity incentive agreements between Executive and the
that are in effect when this Agreement is signed.

GRAPHIC [g301063kgi025.gif]

 



IN WITNESS WHEREOF, the Parties have entered into this Mutual General e of
Claims as of the date first above written. BROADWAY FINANCIAL CORPORATION By:
Its: BROADWAY FEDERAL BANK, f.s.b. By: Its: W/h....£1-..s-Wayne-Kent A. Bradshaw
15

[g301063kgi026.jpg]

 



IN WITNESS WHEREOF, the Parties have entered into this Mutual General e of
Claims as of the date first above written. BROADWAY FINANCIAL CORPORATION By: _
Its: -----------BROADWAY FEDERAL BANK, f.s.b. By: _ Its:
-----------W/h....£1-..s-Wayne-Kent A. Bradshaw 15

[g301063kgi027.jpg]

 
